COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Ex Parte Dustin Wayne Glenn

Appellate case number:    01-14-00195-CR

Trial court case number: CV-70369

Trial court:              County Court at Law No. 3 of Galveston County


        Appellant, Dustin Wayne Glen, has filed a notice of appeal from the trial court’s denial of
his application for writ of habeas corpus. The trial court’s “Findings and Order” indicates that the
court considered “the transcript and exhibits from Dustin Wayne Glenn v. State cause numbers
12CR2237 and 12CR2238 motion for new trial hearing held in the 405th District Court in
September 2013 . . . .” Accordingly, we direct the Clerk of this Court to copy the supplemental
reporter’s record of the September 9, 2013 motion for new trial hearing, filed in this Court on
November 22, 2013 in cause numbers 01-13-00640-CR and 01-13-00641-CR, and file the copy
in cause number 01-14-00195-CR.

       It is so ORDERED.


Judge’s signature:     /s/ Terry Jennings
                       


Date: October 28, 2014